124 F.3d 207
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Larry A. EATON, Appellant,v.William D. GERDES, Appellee.
No. 97-2326.
United States Court of Appeals, Eighth Circuit.
Submitted Sept. 3, 1997.Filed Sept. 16, 1997.

Appeal from the United States District Court for the District of South Dakota.
Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Larry A. Eaton appeals from the District Court's1 dismissal of his complaint seeking sanctions against his former attorney, purportedly brought under D.S.D. LR 83.2(G)(4).  Neither that local rule, nor any other authority, confers standing on a private party to initiate a disciplinary proceeding.  Cf. Mattice v. Meyer, 353 F.2d 316, 319 (8th Cir.1965) (holding neither Federal Rules of Civil Procedure, nor local rules for District Court of Nebraska, authorizes an individual to bring disbarment action).  Eaton's complaint of professional misconduct "merely supplied information for the court's consideration";  thus he also lacks standing to appeal the District Court's decision not to discipline the attorney.  See id.  (cited case omitted).


2
Accordingly, the appeal is dismissed for lack of jurisdiction.



1
 The Honorable Richard H. Battey, Chief Judge, United States District Court for the District of South Dakota